NO. 07-06-0407-CR
                                   NO. 07-06-0408-CR
                                   NO. 07-06-0409-CR
                                   NO. 07-06-0410-CR
                                   NO. 07-06-0411-CR
                                   NO. 07-06-0412-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                FEBRUARY 14, 2007
                          ______________________________

                                     ELI EDWARDS,

                                                        Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 31st DISTRICT COURT OF WHEELER COUNTY;

NOS. 4294, 4295, 4296, 4297, 4298, 4299; HON. STEVEN R. EMMERT, PRESIDING
                     _______________________________

                            ABATEMENT AND REMAND
                       __________________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Eli Edwards (appellant) appeals his criminal convictions. Per two extensions of the

deadline previously granted him, his appellate briefs were due by February 8, 2007, with

the admonition that no further extensions would be granted. Yet, instead of filing the

appellate brief in each cause, counsel has again filed another motion for extension of time.
This court informed appellant that failure to comply with the February 8th deadline would

result in the appeals being abated and remanded to the trial court.

       Consequently, we abate the appeals and remand the causes to the 31st District

Court of Wheeler County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1.     whether appellant is indigent;

       2.     whether appellant desires to prosecute the appeals; and

       3.     whether appellant has been denied the effective assistance of
              counsel due to appellate counsel’s failure to timely file an appellate
              brief in each cause. See Evitts v. Lucey, 469 U.S. 387, 394, 105 S.
              Ct. 830, 834-35, 83 L. Ed. 2d 821, 828 (1985) (holding that an indigent
              defendant is entitled to the effective assistance of counsel on the first
              appeal as of right and that counsel must be available to assist in
              preparing and submitting an appellate brief).

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court find that appellant desires to

pursue the appeals, is indigent, and has been denied effective assistance of counsel, we

further direct it to appoint new counsel to assist in the prosecution of the appeals. The

name, address, phone number, telefax number, and state bar number of the new counsel,

if any, who will represent appellant on appeal must also be included in the court’s findings

of fact and conclusions of law. Furthermore, the trial court shall also cause to be

developed 1) a supplemental clerk’s record containing the findings of fact and conclusions

of law and 2) a reporter’s record transcribing the evidence and argument presented at the

aforementioned hearing. Additionally, the trial court shall cause the supplemental clerk’s

record to be filed with the clerk of this court on or before March 16, 2007. Should

                                               2
additional time be needed to perform these tasks, the trial court may request same on or

before March 16, 2007.

      It is so ordered.

                                               Per Curiam

Do not publish.




                                           3